Case: 1:18-cv-00798-SJD-SKB Doc #: 122 Filed: 06/11/20 Page: 1 of 1 PAGEID #: 517




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


PP1, et al.,                                    :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:18cv798
        vs.                                     :
                                                :   Judge Susan J. Dlott
Minford Local Schools, et al.,                  :
                                                :
               Defendant(s).                    :

                                            ORDER

        The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on May 13, 2020 (Doc. 118), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired May 27, 2020, hereby

ADOPTS said Report and Recommendation.

        Accordingly, the claims of PP10 and PS7 are DISMISSED based upon their failure to

prosecute. A copy of the Report and Recommendation and this Order adopting the Report and

Recommendation are to be mailed to PP10 and PS7 at the address filed in the Notice under seal

by their former counsel (See. Doc. 108).

        IT IS SO ORDERED.




                                                    ____s/Susan J. Dlott____
                                                    Judge Susan J. Dlott
                                                    United States District Court
